
	

116 S2191 IS: Native American Business Outreach Act
U.S. Senate
2019-07-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		116th CONGRESS1st Session
		S. 2191
		IN THE SENATE OF THE UNITED STATES
		
			July 18, 2019
			Ms. Hirono introduced the following bill; which was read twice and referred to the Committee on Small Business and Entrepreneurship
		
		A BILL
		To establish the Native American Outreach Program of the Small Business Administration, and for
			 other purposes.
	
	
		1.Short title
 This Act may be cited as the Native American Business Outreach Act.
 2.Native American Outreach ProgramThe Small Business Act (15 U.S.C. 631 et seq.) is amended— (1)by redesignating section 49 (15 U.S.C. 631 note) as section 50; and
 (2)by inserting after section 48 (48 U.S.C. 657u) the following:  49.Native American Outreach Program (a)In generalThe Administrator shall establish and carry out a Native American Outreach Program to provide assistance to—
 (1)Native American communities, including Alaska Natives and Native Hawaiians; and (2)small business concerns owned by individuals in those communities or Indian tribes.
 (b)AssistanceIn carrying out the Native American Outreach Program, the Administrator may— (1)provide training and educational outreach through business development workshops and entrepreneurial classes to small business concerns owned by Indian tribes or Native Americans, including Alaska Natives and Native Hawaiians;
 (2)hold Tribal consultations to solicit input and provide interested parties an opportunity to discuss potential modifications to programs of the Administration, including the program under section 8(a) and the HUBZone program under section 31; and
 (3)provide such other assistance as the Administrator may determine necessary to assist Native American communities to implement economic and business development strategies and actions to improve entrepreneurship and long-term job growth.
 (c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $5,000,000 for fiscal year 2020 and each fiscal year thereafter..